DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 14, at line 2, the recitation of “two parts” of the brewing module is vague and indefinite. It is unclear what structurally is defined by “two parts”. At line 4, it is unclear what is defined by “par-stretch”. At line 5, there is no antecedent basis for the “displacement stretch”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozanne et al. (EP 1859712).
	There is disclosed in Ozanne a brewing module 2 for preparing a brewed drink from a portion capsule 1, the brewing module comprising: a housing 19; a first brewing module part 4 and a second brewing module part 3 which is movable relative to the housing between a first brewing module part position and a second brewing module part position, wherein a brewing chamber 13 is formed in the second brewing module part position, the brewing chamber at least partly surrounding the portion capsule in the brewing position, wherein the brewing module is configured to brew a brewed drink by way of introducing a brewing fluid into the first capsule; an operating element 9, which can be brought manually from a first into a second operating element position; a transmission mechanism 11 for transmitting a movement of the operating element into a movement of the second brewing module part relative to the housing, wherein the transmission mechanism is a cam disc which is mounted on the housing in a manner rotatable by the operating element, the cam disc having a first guide surface 17, wherein the second brewing module part, by way of the first guide surface, is displaceable along a displacement stretch being fixed with respect to the housing, from the first brewing module part position into the second brewing module part position by way of the cam disc being rotated, and that the first guide surface defines a transmission ration which is variable along the first guide surface; first and second sections 29, 30 defining first and second guide surfaces; a guide element 16 connected to the second brewing module part and engaged into the guide opening; and a linear housing guide track 18 associated with the housing which defines the displacement stretch.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozanne et al. in view of Kroos.
	Kroos discloses, in a brewing module having a movable module section, a guide bearing 41 surrounding a shaft end (pin) of a rotary member, a damping device 7 for damping movement of the movable module member, and a water feed pump 92 and heater 93.
	In regards to claim 12, it would have been obvious to one skilled in the art to provide the pin of Ozanne with the bearing taught in Kroos, in order to improve the movement capabilities of the second module part and prevent wear and tear to the guide track.
	In regards to claims 13 and 14, it would have been obvious to one skilled in the art to provide the apparatus of Ozanne with the dampening member taught in Kroos, in order to improve the closing and opening function of the second module part.
	In regards to claim 15, it would have been obvious to one skilled in the art to provide the apparatus of Ozanne with the pump and heater disclosed in Kroos, in order to complete operation of the apparatus as a brewing machine.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art references to Zhang et al., Dingle et al. and Kristlbauer are cited for their disclosure of the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINALD ALEXANDER/
Examiner
Art Unit 3761